 Case 1:12-cv-06440-NG Document 57 Filed 10/17/18 Page 1 of 1 PageID #: 1507




                                                              GEORGE F. CARPINELLO
                                                              Tel: (518) 434-0600
                                                              E-mail: gcarpinello@bsfllp.com

                                                              October 17, 2018

BY ECF

The Honorable Nina Gershon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     United States of America ex rel. Omni Healthcare Inc., v. McKesson Corporation, et
               al., No. 12-CV-06440 (NG) (LB)

Dear Judge Gershon:

        Relator Omni Healthcare, Inc. respectfully requests permission to file a sur-reply of no
more than three pages in length, to respond to an argument raised for the first time in Defendants’
reply brief, which, in accordance with Your Honor’s Individual Rule 3.C., was filed on October
15, 2018 along with the remainder of the motion papers.

        Because the entirety of the reply brief has been filed under seal, in lieu of describing the
newly raised arguments, the Relator directs Your Honor to the fourth page of Defendants’ reply
brief, (ECF No. 55-9), discussing the recent unsealing of United States ex rel. Mullen v.
AmerisourceBergen Corp., No. 10-4856 (E.D.N.Y.), as well as Exhibit A to the Reply
Declaration in Support of Defendants’ Motion, (ECF No. 55-11). Neither the case nor the
arguments concerning it were raised in Defendants’ moving papers.

      To the extent that this Court grants the Relator’s request, the Relator respectfully requests
one week from the date of any such Order to file its sur-reply.


                                                              Respectfully submitted,

                                                              /s/ George F. Carpinello
                                                              George F. Carpinello

                                                              Attorney for Relator

cc: Magistrate Judge Bloom; all counsel of record (via ECF)
